Citation Nr: 1218511	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

2.	Entitlement to service connection for an appendectomy, claimed as appendix surgery, to include as secondary to Agent Orange exposure.

3.	Entitlement to service connection for a gallbladder condition, to include as secondary to Agent Orange exposure.

4.	Entitlement to service connection for benign prostatic hypertrophy status post transurethral resection of the prostate (TURP), claimed as prostate problems and surgery (hereinafter prostate condition), to include as secondary to Agent Orange exposure.

5.	Entitlement to service connection for actinic keratosis, basal cell carcinoma, dysplastic compound nevus, seborrheic keratosis, and dermatitis, claimed as body rash (hereinafter skin disorder) to include as secondary to Agent Orange exposure.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a Board hearing at the RO in Denver, Colorado in March 2011.  This transcript has been associated with the file.

Also at the March 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).




FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that hypertension is related to service, or may be presumed to be so, or is attributable to Agent Orange exposure.

2.	The preponderance of the evidence is against a finding that the Veteran's appendectomy is related to service, or is attributable to Agent Orange exposure.

3.	The preponderance of the evidence is against a finding that a gallbladder condition is related to service, or is attributable to Agent Orange exposure.

4.	The Veteran has not been shown to have a prostate condition attributable to Agent Orange exposure or any other incident of service and the Veteran does not have a current diagnosis of prostate cancer.

5.	The preponderance of the evidence is against a finding that any skin disorder is related to service, or is attributable to Agent Orange exposure; basal cell carcinoma was not diagnosed within one year of military service.


CONCLUSIONS OF LAW

1.	Hypertension did not manifest within one year of service, was not incurred in or aggravated by active military service; and is not the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.	An appendectomy was not incurred in or aggravated by active military service and it is not the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.	A gallbladder condition was not incurred in or aggravated by active military service and it is not the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.	The Veteran's prostate condition is not due to, or the result of, Agent Orange exposure or any other incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.	A skin disorder was not incurred in or aggravated by active military service and it is not the result of exposure to Agent Orange; nor may basal cell carcinoma be presumed to have been incurred in-service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in October 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran was notified in March 2008 that the RO was unable to acquire private treatment records from Dr. C.J. and Dr. J.M.  The Veteran did not provide additional evidence from these treatment providers.  In an August 2008 statement the Veteran also indicated that he had been treated by Dr. J.K. starting around 1989-1990.  Dr. J.K. provided records beginning in 2003 and the Veteran did not indicate that the RO should attempt to obtain any earlier treatment records.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims of entitlement to service connection, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's conditions are related to service.  The Veteran himself has provided statements that his current medical conditions are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including hypertension and malignant tumors, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.
Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran has confirmed service in Vietnam during the Vietnam War era from June 25, 1965 to November 20, 1965 and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Hypertension

The Veteran alleges that his hypertension is the result of exposure to Agent Orange while serving in Vietnam.

As noted above, the Veteran is presumed to have been exposed to Agent Orange.  Hypertension, however, is not on the list of diseases associated with herbicide agents and, therefore, the presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  Note 2 specifically states that "ischemic heart disease" does not include hypertension.  Id.  Service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

While service connection may not be granted on a presumptive basis for hypertension, the Veteran is not precluded from establishing service connection with evidence that this disability was incurred during service or are otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran was afforded a medical examination at entrance to, and separation from, service in February 1964 and March 1967, respectively.  At his entrance examination his blood pressure was recorded as 138/74.  In his Report of Medical History the Veteran reported that he did not suffer from high or low blood pressure.  At the Veteran's separation examination his blood pressure was recorded as 130/90.  Again the Veteran reported he did not suffer from high or low blood pressure.  There was no diagnosis of hypertension at this examination and the Veteran was found qualified for separation.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with hypertension.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Board has reviewed the Veteran's post-service treatment records, however there is no opinion linking his current hypertension to service.  The earliest record of a hypertension diagnosis comes from an August 2003 private treatment record.  The Veteran reported that he had been diagnosed with hypertension in 1978, approximately 11 years after separation from service, and that he was taking prescription medication.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In a March 2003 private treatment record the Veteran reported that he had a chronic history of hypertension since 1978 and that he took prescription medication to treat it.  In a November 2003 private treatment record the physician noted that the Veteran's hypertension was poorly controlled.  His blood pressure was recorded at 156/96.  In a January 2004 private treatment record the Veteran's hypertension was noted to have improved on his current medications.

A March 2006 VA treatment record recorded the Veteran's blood pressure as 128/73.  In a March 2008 VA treatment record the Veteran reported that his blood pressure readings ranged from 106/64 to 132/82.  In a March 2009 private treatment record the Veteran's hypertension was noted to be stable.

With regard to the presumption of service connection, the Veteran must be diagnosed with hypertension which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  As noted, the earliest medical record diagnosing hypertension is from 1978, approximately 11 years after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

Here, the only evidence relating hypertension to service is the Veteran's own personal statements.  See e.g., March 2011 Board hearing transcript.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau, supra; see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his hypertension.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition generally capable of lay diagnosis.  In this regard, the origin of hypertension is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his hypertension in this case do not constitute competent evidence on which the Board can make a service connection determination.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his hypertension is related to service.  The earliest medical record of the Veteran's hypertension is from 2003 and there are no medical opinions that his hypertension is related to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Appendectomy, Gallbladder Condition, and Prostate Condition

The Veteran alleges that his appendectomy, gallbladder condition, and prostate condition are related to his exposure to Agent Orange while in-service.  

As noted above, the Veteran is presumed to have been exposed to Agent Orange.  Prostate cancer is on the list of diseases associated with herbicide agents; however TURP is not.  See 38 C.F.R. § 3.309(e).  The Veteran was not diagnosed as having prostate cancer within one year of service separation, and he has not been diagnosed as currently having prostate cancer.  See e.g., March 2011 Board hearing transcript.  Service connection for any condition of the prostate (other than cancer) on the basis of presumptive exposure to herbicide agents, including Agent Orange, is not warranted.  Appendix and gallbladder conditions are also not on the list of diseases associated with herbicide agents and, therefore, the presumption is inapplicable for these conditions as well.  See 38 C.F.R. § 3.309(e).  

While service connection may not be granted on a presumptive basis for an appendectomy, gallbladder or prostate condition, the Veteran is not precluded from establishing service connection on a direct basis.  See Combee, supra.  

As noted above, the Veteran was afforded a medical examination at entrance to, and separation from, service in February 1964 and March 1967, respectively.  At his entrance examination there were no defects noted except a scar on his left eyelid.  On his self reported Report of Medical History the Veteran did not indicate he had appendicitis, gallbladder problems or prostate problems.  At his separation examination again the examiner reported no defects other than the Veteran's eyelid scar.  The Veteran did not complain of any appendix, gallbladder, or prostate problems and no diagnoses were given.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with appendix, gallbladder, or prostate conditions.  The lack of findings of record weighs against the Veteran's assertion that he suffered from these disabilities in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran underwent surgery for appendicitis in 1972 and for TURP in 1986.  He also had gallbladder surgery in 2003.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra; see also Forshey, supra. 

As noted above, the Veteran had an appendectomy in 1972.  See e.g., April 2004 VA treatment record.  A November 2003 private treatment record noted the Veteran suffered from symptomatic cholelithiasis.  In December 2003 the Veteran had laparoscopic cholecystectomy for his gallbladder condition.  A December 2003 private treatment record noted post-surgery the Veteran's wounds were fine and he was doing well.  The results indicated a benign condition.

As noted above, the Veteran underwent TURP in 1986 for his prostate condition.  See April 2004 VA treatment record.  In an April 2004 VA treatment record it was noted the Veteran's prostate examination from 2002 was within normal limits.  In a March 2006 VA treatment record the Veteran was noted to have an enlarged prostate.  At his March 2011 Board hearing the Veteran testified he has not been diagnosed with prostate cancer, just an enlarged prostate.  

After reviewing the evidence of record, the Board notes there is no competent medical evidence establishing that the Veteran's appendectomy or gallbladder condition are related to service.  There is also no medical evidence establishing that the Veteran has current prostate cancer or that any current prostate condition is related to service.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's appendectomy, gallbladder and prostate conditions and service, as well as evidence showing no diagnosis of any of these conditions for many years after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for long period between service and initial disability symptoms).

In sum, the Board finds that there is no evidence of appendix, gallbladder or prostate conditions during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current conditions and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claims.  The lack of probative evidence linking the Veteran's disabilities to service and the length of time between the Veteran's separation from active service and diagnosis of the above conditions weighs against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for an appendectomy and gallbladder and prostate conditions on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

Skin Disorder

The Veteran is arguing that his various skin conditions were caused by exposure to Agent Orange in-service.  As has been noted, the Veteran is presumed to have been exposed to Agent Orange.  The Board observes skin conditions, such as chloracne or other acneform disease consistent with chloracne, are on the list of diseases associated with herbicide agents.  However, the Veteran has not been diagnosed with chloracne or another acneform disease which is consistent with chloracne.  See 38 C.F.R. § 3.309(e).  Therefore, the presumption is inapplicable here.

While service connection may not be granted on a presumptive basis for a skin disorder the Veteran is not precluded from establishing service connection on a direct basis.  See Combee, supra.  

As noted above, the Veteran was afforded a medical examination at entrance to, and separation from, service in February 1964 and March 1967, respectively.  At his entrance examination there were no skin disorders noted and the Veteran did not report that he suffered from skin disorders.  There is no evidence throughout service of a skin disorder and on separation from service the examiner again found no skin defects.  The lack of findings of record weighs against the Veteran's assertion that he suffered from a skin disorder in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The earliest record for a skin disorder is from a January 1997 private treatment record, approximately 30 years after separation from service, where it is noted the Veteran had hypertrophic actinic keratosis at the base of his neck.  As noted, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra; see also Forshey, supra. 

As discussed, a private treatment record from January 1997 is the earliest record of medical treatment for a skin disorder.  A private treatment record from a day later in January 1997 noted the Veteran had dysplastic compound nevus of the mid back and a basal cell carcinoma excision above the left lateral eyebrow.  A February 1997 private treatment record noted he was healing well from the excision.

A May 1997 private treatment record noted new actinic keratosis.  In June 1998 the Veteran was reported to have actinic keratosis and skin tags, but no suspicious lesions.  A January 2003 private treatment record noted actinic keratosis and seborrheic keratosis.  In August 2007 the Veteran was noted to have an epidermal inclusion cyst with associated fibrosis and scar as well as skin tags.  See also November 2007 private treatment record.  There is no indication in any of these records that the Veteran's skin disorders are related to service.

In a May 2005 VA treatment record it was noted that the Veteran had a skin rash on his right lower leg and right elbow.  He was diagnosed with dermatitis and given hydrocortisone cream.  More recently in a May 2009 VA treatment record he also reported a rash on his lower bilateral legs.  He indicated his current medication was not helping.  He was diagnosed with dermatitis and prescribed a different medication to help with his symptoms.  See also May 4, 2009 VA treatment record noting leg rash for previous 2 months.

In a June 2009 statement the Veteran submitted a picture of his rash and a statement indicating that he believed it was the result of exposure to Agent Orange.  As has been discussed, none of the Veteran's skin disorders are considered presumptive conditions of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  

After reviewing the evidence of record, the Board notes there is no competent medical evidence establishing that any current skin condition is related to service.  

With regard to the presumption of service connection, the Veteran must be diagnosed with a malignant tumor which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  The earliest medical record diagnosing basal cell carcinoma is from 1997, approximately 30 years after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

As discussed, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's skin disorders and service, as well as evidence showing no diagnosis of any of these conditions for many years after service.  See Maxson, supra; see also Mense, supra.

In sum, the Board finds there is no evidence of a skin disorder during active service.  The question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current conditions and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of probative evidence linking the Veteran's skin disorders to service and the length of time between the Veteran's separation from active service and diagnosis of any skin disorder weighs against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a skin disorder on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an appendectomy is denied.

Entitlement to service connection for a gallbladder condition is denied.

Entitlement to service connection for a prostate condition is denied.

Entitlement to service connection for a skin disorder is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


